
	
		I
		112th CONGRESS
		1st Session
		H. R. 2618
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Quigley
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance certain prohibitions and penalties relating to
		  certain forms of firearms trafficking.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Enhancement Act of
			 2011.
		2.Increase in maximum
			 penalty for certain intentionally false statements relating to
			 firearmsSection 924(a) of
			 title 18, United States Code, is amended—
			(1)in paragraph (1),
			 by striking subparagraph (A) and redesignating subparagraphs (B) through (D) as
			 subparagraphs (A) through (C), respectively; and
			(2)by adding at the
			 end the following:
				
					(8)Except as otherwise provided in this
				subsection, subsection (b), (c), (f), or (p) of this section, or in section
				929, whoever knowingly makes any false statement or representation with respect
				to the information required by this chapter to be kept in the records of a
				person licensed under this chapter or in applying for any license or exemption
				or relief from disability under this chapter shall be fined under this title,
				imprisoned not more than 10 years, or
				both.
					.
			3.Certain
			 firearms-related offenses considered to be specified unlawful
			 activitySection 1956(c)(7)(D)
			 of title 18, United States Code, is amended by inserting after section
			 922(1) (relating to the unlawful importation of firearms), the
			 following: section 924(a)(1)(A) (relating to misrepresentations relating
			 to firearms),.
		
